Title: Notes from Congress’ Secret Journal on Instructions to Peace Commissioners, [9–15 June] 1781
From: Madison, James
To: 


[9–15 June 1781]
Note all from Va. vs. joing. others with Mr. A.
June 11. the sd. Come. reported—to instruct Mr. A. to be govd.—ultimately &c—on question—Sulln. Livermore ay—Lovill & Ward no—Varnum no, Huntington Elsworth Sherman no—Witherspoon Houston ay—Montgomery no—Atlee Clymer ay T. Smith no—Jenifer Carrol ay—Jones, Madison, M. Smith ay—Bland no—Sharpe Johnson ay—Matthews, Bee, Motte ay—Walton Few, Howley, ay—on motion after addl. Ministers—to reconsider—Livermore no—Lovel Partdge. Osgood ay Varnum ay—Hunt: Els: Sherm. ay. Withsn. Houst: no. Atlee Clymer no. T. Smith ay—Rodney McKean ay—Jenifer Carol, Potts no—Jones & Mad: no Bland ay, Mr S. no—Sharpe no—Johnson ay. Matt. Bee, Motte Eveleigh no, Wal. Few How. so lost